Citation Nr: 0602001	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  93-28 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	Lisa Lee, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from August 1968 until 
August 1970.

This appeal came before the Board of Veterans' Appeals 
(Board) from a May 1989 rating decision that declined to 
reopen the claim of service connection for psoriasis.  The 
veteran was afforded personal hearing on appeal at the RO in 
November 1992.  This case was remanded by decisions of the 
Board dated in August 1995 and February 1998 for further 
development.  The veteran was afforded personal hearing 
before the undersigned Member of the Board (now Veterans Law 
Judge) sitting at Nashville, Tennessee in April 1998; the 
transcripts of which are of record.

In a January 1999 decision, the Board reopened the claim of 
entitlement to service connection for psoriasis, but denied 
the claim on the merits.  Thereafter, the veteran appealed 
the matter to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2000, while the claim was pending, 
the veteran's attorney and the VA's Office of General Counsel 
filed a joint motion requesting that the Court vacate the 
Board's January 1999 decision, and requested that the case be 
remanded to the Board for further development and 
readjudication in accordance with the joint motion.

(The Board would point out at this juncture, that although 
the March 2000 joint motion noted that the claims of service 
connection for psoriasis and entitlement to a total rating 
based on unemployability due to service-connected disability 
(TDIU) were denied in the Board's January 1999 decision, and 
requested that both be vacated, it is shown that the issue of 
TDIU was not before the Board at that time.)

In an Order dated in March 2000, the Court granted the joint 
motion, vacated the Board's January 1999 decision denying 
service connection for psoriasis, and remanded the case to 
the Board for further action in accordance with the Order.  
Subsequent thereto, the case was remanded by a decision of 
the Board dated in February 2001 for additional development.  
Such actions having been completed, the case has been 
returned to the Board for appropriate disposition.

In a June 2003 decision, the Board denied service connection 
for psoriasis.  The appellant then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  On August 11, 2005, the Court vacated the 
Board's decision and remanded the case to the Board for 
readjudication in compliance with directives specified in a 
joint motion.

The Board notes that on January 11, 2006, for good cause 
shown, appellant's motion for advancement on the docket was 
granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002 & Supp. 2005).  The 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The Act and the 
implementing regulations are applicable to the veteran's 
claim.  The veteran has not been sent 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his attorney a letter with respect to the 
issue on appeal that complies with the 
notification and duty to assist 
requirements of the VCAA.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 
2005).  They should be informed of the 
need to present any evidence which would 
show a nexus between the veteran's 
current psoriasis and service. 

2.	The RO should then readjudicate the 
veteran's claim for entitlement to 
service connection for psoriasis.  If 
the action taken is adverse to the 
veteran, he and his attorney should be 
furnished a supplemental statement of 
the case that contains a summary of 
the relevant evidence submitted since 
the supplemental statement of the case 
issued in December 2002, and a 
citation and discussion of the 
applicable laws and regulations.  He 
and his representative should also be 
afforded the opportunity to respond to 
that supplemental statement of the 
case before the claim is returned to 
the Board, if appropriate.

3.	The veteran should be furnished an 
examination to determine the nature 
and extent of his psoriasis.  All 
indicated tests and studies should be 
conducted.  The examiner should 
express an opinion as to whether or 
not the veteran's service connected 
post traumatic stress disorder casused 
or exacerbated is psoriasis.  The 
rationale of this opinion should be 
expressed in detail.  The claims 
folder should be made available for 
review by the examiner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


